Citation Nr: 1023952	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-00 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for left leg post-
phlebitic syndrome (left leg disorder), rated at 40 percent, 
prior to August 17, 2009, and at 60 percent, on and after 
August 17, 2009.  

2.  Entitlement to an increased rating for right leg 
thrombophlebitis (right leg disorder), currently rated at 40 
percent.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1984.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of May 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left leg 
disorder caused persistent edema, stasis pigmentation, and 
persistent ulceration, but there is no evidence of diagnosed 
massive board-like edema.  

2.  The Veteran's right leg disorder does not cause 
persistent ulceration.  


CONCLUSIONS OF LAW

1.  Prior to August 17, 2009, the criteria for a 60 percent 
disability rating, and no more, for a left leg disorder have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Codes 7121, (2009).

2.  On and after August 17, 2009, the criteria for a rating 
in excess of 60 percent, for a left leg disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Codes 7121, (2009).

3.  The criteria for a rating in excess of 40 percent, for a 
right leg disorder, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Codes 7121, 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in February 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO, or 
the Board, aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

Increased Rating Criteria

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  When after considering 
carefully all procurable and assembled data a reasonable 
doubt arises regarding the degree of disability, the Board 
shall resolve such doubt in favor of the claimant.  38 C.F.R. 
§ 4.3.

Both the Veteran's left leg and right leg disorders are 
rated, under 38 C.F.R. § 4.104, Diagnostic Code 7121.  Under 
this Diagnostic Code, where there is persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, a 20 percent 
rating is assigned.  A 40 percent disability rating is 
warranted where there is persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent disability rating is warranted for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration, while a 100 
percent rating is assigned for massive board-like edema, with 
constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 
7121.

Left Leg Disorder

By way of background, the Veteran was granted service 
connection for his left leg disorder in a July 1984 rating 
action, and a noncompensable rating assigned.  A subsequent 
January 1987 rating action increased the Veteran's disability 
rating to 10 percent, and a January 2000 rating action 
granted the Veteran a 20 percent rating.  In a November 2002 
rating action, the RO increased the Veteran's disability 
rating for this left leg disorder to 40 percent, a rating 
that was continued in a March 2006 rating action.  VA 
received the present claim on August 23, 2006 and issued a 
May 2007 rating action, denying an increased rating, and the 
Veteran perfected an appeal related to this rating action.  
Notably, prior to being certified to the Board, the RO issued 
a February 2010 rating action, assigning a 60 percent rating, 
effective August 17, 2009, for the Veteran's left leg 
disorder.  

A May 2006 VA discharge summary, documents the severity of 
the Veteran's left leg disorder.  On physical examination, no 
rashes were noted, but the scars of healed ulcers on the 
Veteran left leg were noted.  The VA physician also noted 
that the lower leg edema was present, and had been so noted 
for 20 years.  

In July 2006, the Veteran again sought treatment associated 
with his left leg disorder.  At this time, the VA podiatrist 
noted no sign of any "impending ulceration."  

In March 2007, the VA provided the Veteran with a VA 
examination in connection with his present increased rating 
claim.  During the examination interview, the Veteran 
reported constant left leg pain, which was aggravated by 
walking or standing and that interrupted his sleep.  Also 
documented is the Veteran's account of constantly swollen 
legs, which were aided little by elevation.  On physical 
examination, the Veteran's left leg had (i) pitting edema, 
(ii) chronic venous stasis changes, (iii) hyperpigmentation, 
(iv) rough and dry skin, (v) warm skin, and (vi) evidence of 
recently healed ulcers.  

A September 2007 VA surgical note reflects the condition of 
the Veteran's left leg disorder.  Again, the Veteran reported 
pain and swelling, and detailed how certain activities seemed 
to cause more pain and more edema.  On physical examination, 
the Veteran's left leg presented (i) venous stasis, (ii) 
darkening of the skin, (iii) dry and "shiney" skin, (iv) 
pitting edema and hardening of the skin, and (v) an ulcer, 
measuring 2 cm.  

The Veteran sought VA follow-up treatment, in November 2007.  
At this time, the Veteran reported "multiple new ulcers," 
and constant throbbing pain.  On physical examination, the VA 
physician noted the Veteran's left leg as having (i) dry and 
scaly skin, (ii) pitting edema, and (iii) two-areas of skin 
break down (ulceration).  

In a March 2008 VA treatment record, a VA medical 
professional noted the Veteran's history of left leg chronic 
venous stasis ulcers that would "flare-up every 2-6 
months."  Additionally, the Veteran indicated that an ulcer 
on his left leg had been present for three-to-four weeks.  On 
physical examination, the Veteran left leg was 
hyperpigmented, swollen, and ulcerated.  

The Veteran received VA treatment in April 2008, in 
connection with his left leg disorder.  At this time, the 
Veteran's ulcer had moderate drainage and was unchanged for 
the past 2 weeks.  The VA medical professional noted the 
present ulceration was surrounded by a rash.  Subsequent VA 
treatment, also in April 2008, indicated the ulcer was 
"healing well," and causing less pain and edema.  The ulcer 
was fully healed at a May 2008 VA treatment.  

A private treatment record, dated in October 2008, also 
documented the severity of the Veteran's left leg disorder.  
On examination, a "well defined painful hyperkeratosis 
lesion" was present on the Veteran left foot, which a past 
surgical procedure failed to correct.  

The following month, in November 2008, the Veteran was again 
treated at a private medical facility, in connection with his 
left leg disorder.  At this time, the Veteran presented with 
a left foot/ankle ulcer, measuring 1.1-to-2 cm.  At a follow-
up treatment, in December 2008, the Veteran's ulcer had 
improved, decreasing in depth and measuring 1.5 cm.

In February 2009, the Veteran was provided a VA examination 
in connection with his present claim.  The examination report 
reflects the Veteran's usage of compression boots, his 
attempts to ease his constant leg swelling by elevating his 
legs, his reported chronic throbbing pain for the past seven-
to-eight years, and the onset of numbness and burning 
sensations within the past four-months.  This examination 
report also contains the examiners observation that the 
Veteran's left leg "ulcerations have recurred on a yearly 
basis nearly at the same spot," and that three ulcerations 
were currently present.  The examiner recorded the Veteran's 
left leg condition as having (i) hyperpigmentation (ii) 
thickening of the skin, (iii) keratotic skin, (iv) pitting 
edema, (v) two healed ulcers, and (vi) one ulceration of a 
"significant in size." 

The evidence also contains private treatment records related 
to the Veteran's left leg disorder, dated between March 2009 
and October 2009.  These records document the various stages 
of ulcerations on the Veteran's left leg, and the continued 
presence of edema.  An April 2009 treatment record indicates 
that an ulcer that was present at previous treatments was 
totally healed.  Subsequently, other ulcers developed and 
were regularly treated, which, as noted on a September 2009 
treatment record, were "progressing" with treatment.  

A February 2010 statement from the Veteran's private 
physician is also of record.  In this statement the private 
physician states that the Veteran "has a persistent ulcer 
[on his] left ankle," and that this ulceration is "poorly 
responsive."

Reviewing the evidence, in light of Diagnostic Code 7121, the 
criteria for 60 percent disability rating, and no more, for a 
left leg disorder are met throughout the appeal period.  A 
May 2006 VA discharge summary clearly indicates the Veteran's 
diagnosed edema of the left leg, which the VA physician 
observed had been present for over 20 years, a statement 
consistent with both VA and private treatment records.  What 
is more, a March 2008 VA treatment record and the February 
2009 VA examination report both indicate the Veteran's left 
leg ulcerations occurred at frequent and regular intervals.  
The claims folder is also replete with medical documentation 
of active and healed ulcers on the Veteran's left leg, 
including a September 2007 VA surgical report, a November 
2008 private treatment record and an October 2008 private 
treatment record.  After a thorough review of the claims 
folder and consideration of all evidence of record, the Board 
finds that the record establishes that the Veteran's left leg 
disorder resulted in persistent edema and persistent 
ulceration; however, there is no evidence this disorder has 
ever resulted in massive board-like edema.  Accordingly, the 
criteria for a 60 percent rating, and no more, for a left leg 
disorder have been met.  

After a careful review of the evidence of record, the Board 
finds that the Veteran's left leg disorder, does not meet the 
criteria for a rating in excess of 60 percent, on and after 
August 17, 2009.  The Board notes that an August 2009 private 
treatment record specifically notes that the Veteran had "no 
complaints of pain," associated with his left leg disorder, 
suggesting his pain was not constant.  The evidence of record 
does confirm the Veteran's reports of left leg pain, but 
there is an insufficient basis to conclude the reported pain 
was constant.  What is more, the competent evidence of record 
does not reflect any diagnosis of massive board-like edema, 
or a sufficiently similar disorder.  Based on the evidence of 
record, the criteria for a rating in excess of 60 percent, 
under Diagnostic Code 7121, are not met.  

Right Leg Disorder

By way of background, a July 1984 rating action granted the 
Veteran service connection for a right leg disorder, 
assigning a noncompensable disability rating.  A November 
2002 rating action granted the Veteran a 40 percent 
disability rating for his right leg disorder, which was the 
first compensable rating assigned for this disorder.  This 
rating was continued in a March 2006 rating action.  VA 
received the present claim on August 23, 2006 and issued a 
May 2007 rating action, denying a disability rating in excess 
of 40 percent, and he perfected an appeal related to this 
rating action.  

In March 2007, the Veteran was provided a VA examination in 
connection with his increased rating claim.  During the 
examination interview, the Veteran indicated that the pain 
associated with his right leg was constant, aggravated by 
walking or standing, and interrupted his sleep.  The Veteran 
also reported constant swelling, which was not resolved by 
elevation.  On physical examination, the Veteran's right leg 
presented (i) pitting edema, (ii) chronic venous stasis 
changes, (iii) hyperpigmentation, (iv) rough, dry and warm 
skin, and (v) no open ulcers.  

One of the only medical records related to the treatment of 
the Veteran's right leg disorder is a November 2007 VA 
surgical follow-up treatment record.  At this time, the 
Veteran reported "multiple new ulcers," and constant, 
particularly intense, throbbing right leg pain.  On physical 
examination, the VA physician found the Veteran's right leg 
to have (i) dry and scaly skin, (ii) pitting edema, and (iii) 
three-areas of skin break down (ulceration).  

The Veteran was provided another VA examination in February 
2009.  During this examination interview, the Veteran 
reported right leg pain and edema, but denied any numbness, 
tingling or burning symptoms.  On physician examination, the 
examiner noted (i) hyperpigmentation, (ii) warm keratotic 
skin, (iv) minimal edema, (iii) no ulcerations, and (iv) no 
visible varicose veins.  

Reviewing the evidence, in light of Diagnostic Code 7121, the 
Veteran does not meet the criteria for a disability rating in 
excess of 40 percent for a right leg disorder.  Although the 
medical evidence of record indicates the Veteran has 
persistent edema, there is no evidence of record that the 
Veteran has persistent ulceration of the right leg.  In fact, 
only a November 2007 VA surgical follow-up treatment record 
documents ulceration of the Veteran's right leg.  Moreover, 
both VA and private treatment records fail to document any 
right leg scarring associated ulceration, or any similar 
ulcer related residual.  Also, a February 2010 statement from 
the Veteran's private physician does not indicate any 
treatment or ulceration on the Veteran's right leg, but 
provides significant detail and diagnoses related to his left 
leg disorder.  Taken together the evidence indicates the 
Veteran's right leg ulceration is best defined as 
"intermittent," as opposed to "persistent."  Therefore, 
based on the lack of medical evidence demonstrating the 
criteria for the next higher schedular evaluation, the appeal 
must be denied.

The evidence of record reflects the Veteran's diagnosis with 
chronic venous insufficiency and a possible skin disorder, 
which may be related to his service connected right and left 
leg disorders.  Nevertheless, a separate disability ratings 
may not be assigned, as Diagnostic Code 7121 contemplates 
these manifestations.  

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 
3.321.  In a recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that symptoms 
related to his service-connected disabilities (i.e., pain, 
ulceration, swelling, and edema) have on his ability to work 
and perform the daily activities of living.  Upon reviewing 
the ratings assigned, the Board finds no aspect of the 
Veteran's disabilities that is not contemplated by the 
schedular criteria and the respectively assigned ratings.  
Moreover, there is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, for which the Veteran 
has not been compensated or that is not contemplated in the 
respective ratings assigned, that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Notably, the rating schedule contemplates loss of 
working time due to exacerbations commensurate with the level 
of disability, which, in this case, as has been previously 
noted, is contemplated in the respective ratings assigned in 
this decision.  See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-
2005 (Nov. 25, 2005).  For the aforementioned reasons, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU may be raised during the 
pendency of an increased rating appeal.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  TDIU is granted where a Veteran's 
service connected disabilities are rated less than total, but 
they prevent him from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.

The December 2009 VA examiner opined that, since the Veteran 
worked at a desk "there is no limitation of occupational 
activities at present."  Therefore, although the Veteran may 
have been assigned different duties, he has demonstrated an 
ability to maintain gainful employment.  See Post Office 
Memorandum to Veteran, May 15, 2006.  What is more, an August 
2006 VA Report of Contact, initiating the matter presently on 
appeal, documents the Veteran's express desire to withdraw 
his TDIU claim.  Further, during the pendency of the present 
appeal, the Veteran has not alleged that he is unable to 
obtain or maintain employment due to his service-connected 
disabilities.  Therefore, further consideration of TDIU is 
not warranted.


ORDER

An increased 60 percent rating for a left leg disorder, prior 
to August 17, 2009, is granted, subject to the laws and 
regulations governing the awards of monetary compensation.

A rating in excess of 60 percent for a left leg disorder is 
denied.  

A rating in excess of 40 percent for a right leg disorder is 
denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


